Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2015/0070604).

Regarding claim 1, Chen discloses a touch panel, comprising:
a substrate comprising a first surface and a second surface opposite to the first surface (see substrate 110 comprising surface 110A and surface 110B in Figs. 1, 6-7, 16-17, 19-21, 29-35 and 41);
a first conductive layer disposed on the first surface of the substrate, wherein the first conductive layer comprises a plurality of sensing electrodes (see layer 120 “made of a transparent conductive material, conductive mesh or other appropriate conductive materials”, and including “a plurality of touch electrodes” as shown in Figs. 1-7, 16-17, 19-21, 29-35 and 41; para[0047]-para[0048]);
a metal mesh layer disposed on the second surface of the substrate (see metal mesh layer 170 in Fig. 41; para[0050]; para[0075]; para[0080]); and
see layer 175 in Fig. 41, and metal mesh layer 170 between layer 175 and surface 110B of the substrate 110; para[0075]; para[0080]).

Regarding claim 4, Chen discloses all the claim limitations as applied above (see claim 1). In addition, Chen discloses a material of the first conductive layer comprises transparent conductive material or metal (para[0047]; para[0050]; para[0082]).

Regarding claim 9, Chen discloses all the claim limitations as applied above (see claim 1). In addition, Chen discloses the substrate is a glass substrate (see para[0047]; para[0075]; para[0082]).

Regarding claim 10, Chen discloses all the claim limitations as applied above (see claim 1). In addition, Chen discloses the metal mesh layer and the second conductive layer are grounded (para[0075]; para[0080]; “the conductive layer 170 may be an interference shielding layer configured to isolate the touch device from interference“; “low resistance material layer 175, which is electrically connected to a grounding end preferably, may be disposed on at least one side of the periphery of the conductive layer 170… so as to assist in passing the outer interference signal toward the grounding end”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0070604), in view of Gao et al. (US 2014/0218635).

Regarding claim 2, Chen discloses all the claim limitations as applied above (see claim 1). However, Chen does not appear to expressly disclose an insulating layer disposed between the metal mesh layer and the second surface of the substrate or disposed between the metal mesh layer and the second conductive layer.
Gao discloses an insulating layer disposed between a metal mesh layer and a surface of a substrate (see insulating layer 120 between metal mesh layer 130/132 and a second surface of substrate 110 in Figs. 3-4; para[0066]; para[0075]; para[0077]-para[0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Chen’s invention, with the teachings in Gao’s invention, to have an insulating layer disposed between the metal mesh layer and the second surface of the substrate or disposed between the metal para[0068]; para[0079]-para[0080]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0070604), in view of Gao et al. (US 2014/0218635), as applied to claim 2 above, and further in view of Chen et al. (US 2014/0218641), hereinafter Chen II.

Regarding claim 3, Chen and Gao disclose all the claim limitations as applied above (see claim 2). However, Chen and Gao do not appear to expressly disclose a material of the insulating layer comprises silicon dioxide.
Chen II discloses a material of an insulating layer comprises silicon dioxide (para[0040]; “adhesive pattern layer 240A may be made of an insulating material, such as… silicon dioxide”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Chen’s and Gao’s combination, with the teachings in Chen II’s invention, to have a material of the insulating layer comprises silicon dioxide, for the advantage of using a material that provides good adhesion, durability and flexibility characteristics.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0070604).

claim 5, Chen discloses all the claim limitations as applied above (see claim 1). In addition, Chen discloses a first layer disposed on the first conductive layer, and the first conductive layer is disposed between the first layer and the first surface of the substrate (see in Figs. Figs. 1, 6-7, 16-17, 19-21, 29-35 and 41, first adhesive layer 140, e.g. an optical clear adhesive (OCA), disposed on layer 120, and the layer 120 disposed between the adhesive layer 140 and surface 110A of substrate 110; para[0047]; para[0082]).
Even though Chen does not appear to expressly disclose the first layer is an insulating layer, this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since having a layer that is an adhesive layer, being also an insulating layer is well-known in the art (see para[0072] of Seo et al. (US 2020/0097108) for evidentiary support).

Regarding claim 6, Chen discloses all the claim limitations as applied above (see claim 5). In addition, Chen discloses a metal layer disposed on the first layer [insulating in the modification], wherein the first layer [insulating in the modification] is disposed between the metal layer and the first conductive layer, and the metal layer comprises a plurality of wires (see e.g. layer 130S in Fig. 20 disposed on the decoration layer 130D and made of a metal material, disposed on adhesive layer 140, and the adhesive layer 140 disposed between metal material layer 130S and layer 120; note that layer 130S is traced at two portions as shown in Fig. 20, and thus, comprises a ).

Regarding claim 7, Chen discloses all the claim limitations as applied above (see claim 6). In addition, Chen discloses a second insulating layer disposed on the metal layer, wherein the metal layer is disposed between the second insulating layer and the first layer [insulating in the modification] (see layer 130 disposed on layer 130S, and the layer 130s disposed between the layer 130 and the adhesive layer 140 as shown in Fig. 20; para[0047]; para[0065]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0070604), in view of Almanza-Workman et al. (US 9,465,472).

Regarding claim 8, Chen discloses all the claim limitations as applied above (see claim 1). However, Chen does not appear to expressly disclose a material of the metal mesh layer comprises blackened metal material.
Almanza-Workman discloses a material of a metal mesh layer comprises blackened metal material (column 10, lines 10-15; “metal mesh 102 may be coated, on at least a portion of the metal lines 200, with a dark (e.g., black material) that makes the metal mesh 102 less visible and reduces the reflectivity of the metal mesh”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Chen’s invention, column 10, lines 10-15).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623